EXHIBIT ASSET PURCHASE AGREEMENT This Asset Purchase Agreement (the “Agreement”)is entered into effective as of January1, 2009 (the “Effective Date”), by and among Primal Solutions, Inc., a Delaware corporation (“Primal”), Wireless Billing Systems, a California corporation (“WBS”; together with Primal, “Sellers” and each is a “Seller”) and BillWise, Inc., a California corporation (“Purchaser”).Purchaser, on the one hand, and Sellers, on the other hand, shall hereinafter individually be referred to as a “Party” and collectively be referred to as the “Parties.” RECITALS WHEREAS, Sellers are engaged in the business of providing innovative managed solutions for turning data into revenue, including through its IPC platform which captures, correlates, tracks, manages, monetizes, and analyzes clients’ communications transactions data (the “Business”); and WHEREAS, Purchaser desires to purchase from Sellers, and Sellers desire to sell and transfer to Purchaser, certain of Sellers’ assets necessary for operation of the Business on the terms and subject to the conditions of this Agreement. NOW, THEREFORE, in consideration of the premises, and the representations, warranties, covenants, and agreements contained in the Transaction Documents (as hereinafter defined), and for such other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the Parties hereby agree as follows: ARTICLE 1 PURCHASE AND SALE OF ASSETS 1.Purchase and Sale of Assets 1.1Purchase and Sale of Acquired Assets.On the Closing Date but effective as of the Effective Date, each Seller shall sell, transfer, deliver, convey and assign to Purchaser, and Purchaser shall purchase, acquire, and accept from such Seller, upon the terms and conditions stated herein, all of such Seller’s right, title and interest in and to the following: (a)All hardware, third-party software licenses, documentation, third-party trademark licenses, fixtures, furniture, equipment and other assets of such Seller, in each case, which is necessary to satisfy such Seller’s obligations under the Assumed Contracts, as identified on Schedule 1.1 attached hereto (the “Transferred Resources”), to the fullest extent transferable by such Seller to Purchaser (or if not at all transferable, a mutually acceptable arrangement shall be structured as provided in Section 8.4); (b)All right, title, and interest of such Seller in and to the source code, object code, schematics, design tools, and all associated documentation for all of such Seller’s past or present software products (including but not limited to Connect CCB, Connect IXC, Access IM, Connect RTR, IPC, WPM, Marketing Dashboard, Revenue Assurance Suite, Communications Resources Manager (CRM), and EBP&P), and all of such Seller’s software tools, subroutines, and other components, whether completed or under development, all prior or unreleased versions thereof, and all tangible embodiments (and all copies, extracts, or analyses thereof) in any medium whatsoever, and all right, title, and interest of such Seller in and to its copyrights, patents, trademarks, service marks, trade dress, and any applications therefor (including U.S. patent application number 12055933), and any related Intellectual Property Rights (as defined in Section 2.2) of such Seller, and all rights under any and all contracts for the acquisition or development of any of the foregoing, including without limitation assignments to such Seller, covenants to assign inventions to such Seller (including without limitation those assignments contained in subcontractor agreements), covenants to cooperate with such Seller’s obtaining protections of intellectual property, other provisions for ownership by such Seller of a work-for-hire, any and all confidentiality and non-disclosure agreements in favor of a Seller and all agreements similar to the foregoing, in each case to the fullest extent transferable by such Seller to Purchaser (or if not at all transferable, a mutually acceptable arrangement shall be structured as provided in Section 8.4) (collectively, the “Intellectual Property”); (c)All right, title, and interest (including rights to payment for customer services which services were rendered on or following the Effective Date or for Software (as hereinafter defined) for periods on or following the Effective Date) of such Seller in and under the Assumed Contracts (as hereinafter defined) on and after the Effective Date, including any successor agreements to the Assumed Contracts which are entered into by such Seller with respect to the Business prior to the Closing Date (the “Contract Rights”); (d)Cash in an amount, when all such payments made by Sellers are aggregated, equal to
